Citation Nr: 0944587	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  02-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to an initial rating in excess of 30% for 
post-traumatic stress disorder prior to July 6, 2001.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability prior to July 6, 2001.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 
1968.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted service connection for PTSD and 
assigned an initial 30% rating from October 1999.  The 
Veteran appealed for an earlier effective date as well as a 
higher initial rating.  This appeal also arises from a July 
2002 rating decision that denied a total disability rating 
based on individual unemployability due to service-connected 
disability (hereinafter referred to as TDIU).

In January 2004, the Board granted an earlier effective date 
of June 1, 1992, for service connection for PTSD and remanded 
the issues of an initial rating in excess of 30% and TDIU 
prior to July 6, 2001, to the RO for further development.  In 
May 2004, the RO assigned an initial 30% rating for PTSD from 
June 1, 1992, and a 100% schedular rating from July 6, 2001.  

In March 2008, the Veteran testified before the undersigned 
Veterans Law Judge.  The matters of an initial rating in 
excess of 30% for PTSD and/or TDIU prior to July 6, 2001, 
were remanded by the Board in May 2008.

The claims files contain medical evidence strongly suggesting 
that PTSD is aggravating hypertension and atherosclerotic 
heart disease.  In September 1996, J. Nadeau, M.D., Professor 
of Medicine, Vanderbilt University, wrote, "His post-
traumatic stress disorder ... unquestionably contributes in a 
major way to his progressive atherosclerosis."  Other 
favorable medical nexus evidence is also of record.  This 
matter is referred to the Veteran, his representative, and 
the RO for appropriate action.  


FINDING OF FACT

PTSD has been manifested throughout the appeal period by 
total occupational and social impairment due to such symptoms 
as nightmares, difficulty sleeping, depression, anger 
outbursts, suicidal ideation, and inability to obtain or 
retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (effective as of November 7, 1996); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Although the claims pre-exist 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009), the case 
has been remanded, additional notices were sent in October 
2006, May 2008, and February 2009, and the issues were 
considered in a supplemental statement of the case (SSOC) 
issued in September 2009. 

The claimant challenges the initial evaluation and/or 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Because the notice that was provided is 
sufficient, VA's duty to notify has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
VA, private, and Social Security Administration (SSA) 
records.  The claimant set forth his contentions during a 
hearing before the undersigned Veterans Law Judge.  The 
claimant was afforded VA medical examinations.  Neither the 
claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
more recently held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

During the appeal period, which runs from June 1, 1992, 
through July 5, 2001, the PTSD rating criteria changed, 
effective November 7, 1996.  When the rating criteria change 
during an appeal, the criteria that are to the advantage of 
the Veteran should be applied.  If, however, the revised 
criteria are to the Veteran's advantage, they can be applied 
no earlier than the effective date of the revision.  
38 U.S.C.A. § 5110 (g).  The Board will first consider 
whether a PTSD rating higher than the assigned 30 percent is 
warranted under the former provision for the entire appeal 
period. 

Under the former rating provisions, found at 38 C.F.R. § 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996), a 30 percent rating for PTSD requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  VA's General Counsel has 
defined "definite" as "distinct, ambiguous, and moderately 
large in degree," and as representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  See VA O.G.C. Prec. 9-93.  The 
Board is bound by this interpretation of the term "definite."  
See 38 U.S.C.A. § 7104(c) (West 2002).

Under the former provision of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, a 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent PTSD evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain and retain employment.  A 100 percent PTSD 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The Veteran must be demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411, effective prior to Nov. 7, 1996.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. -50 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

The Veteran was hospitalized by VA in May 1992, due to PTSD, 
depression, and suicidal ideation.  A June 1992 VA PTSD 
compensation examination report notes that PTSD was severe.  

In September 1996, J. Nadeau, M.D. Professor of Medicine, 
Vanderbilt University, wrote, "His post-traumatic stress 
disorder has ruined his life..."  

A June 1997 VA PTSD compensation examination report finds an 
anxiety disorder due to a medical condition, rather than 
PTSD.  A Global Assessment of Functioning (hereinafter GAF) 
score of 51 to 60 was assigned [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (hereinafter referred to as DSM-III), a 
GAF score of 51 to 60 is indicative of moderate symptoms 
(flat affect and circumstantial speech, occassional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.125 (1996)].

A private July 1998 mental evaluation report described the 
Veteran as not clean, unkempt, and disheveled.  He had poor 
judgment and reflected impaired life decisions.  The 
diagnosis was PTSD and severe, recurrent major depression 
with psychotic features.  

In September 1998, private licensed clinical social worker, 
T. Blair, noted severe panic, intense anger symptoms, 
depression, and suicidal thoughts, related to PTSD.  

An October 1999 VA PTSD compensation examination report 
reflects that the psychiatrist found the current severity to 
be the same as it had been at least since 1997.  The Veteran 
reported at least 8 prior psychiatric hospital admissions and 
that he currently took 16 different medications for control 
of his mental and his medical condition.  The examiner 
assigned a Global Assessment of Functioning (hereinafter GAF) 
score of 61 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter referred to as DSM-III), a GAF score 
of 61 to 70 is indicative of some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  See 38 C.F.R. § 4.125 
(1996)]. 

In June 2000, another private mental health professional 
reviewed the case and concluded that PTSD and depression were 
severe enough to preclude working.  

In March 2008, the Veteran testified before the undersigned 
Veteran's law judge that he has had PTSD since 1974 and that 
he was hospitalized many times for PTSD in the 1990s.  

Social Security Administration (SSA) records reflect that the 
Veteran has been disabled from working since 1991.  Although 
anxiety disorder is noted, his primary and secondary 
diagnoses for SSA benefits are hypertension and cardiomegaly.

Throughout the earlier appeal period, PTSD has been 
manifested by suicidal ideation, nightmares, flashbacks, 
angry outbursts, social isolation, depression with psychotic 
features, and extreme difficulty in concentrating that made 
employment virtually impossible.  Although coronary 
disability precludes working, the medical evidence strongly 
suggests that PTSD by itself would also preclude working. 

Comparing the symptoms recorded during the earlier appeal 
period to the former provisions of the rating code, total 
occupational and social impairment, due to gross impairment 
in thought processes, persistent danger of hurting self or 
others, and intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), is shown.  While the GAF scores do not reflect 
severe PTSD, VA's PTSD examiners have specifically found PTSD 
to be severe.  Thus, the reports contain conflicting evidence 
concerning the severity of PTSD.  Because PTSD has produced 
severe economic consequences during the appeal period, the 
higher GAF scores will not be accorded great weight.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

Resolving any remaining doubt in favor of the Veteran, during 
the period from June 1, 1992, to July 6, 2001, PTSD resulted 
in total occupational and social impairment.  Because the 
criteria for a 100 percent schedular PTSD rating are met 
under the prior rating provisions, the revised PTSD rating 
criteria need not be discussed.  

After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim.  A 100 
percent schedular rating is therefore granted for PTSD for 
the earlier appeal period.  

TDIU

Because a 100 percent schedular rating has been assigned for 
PTSD during the entire appeal period, entitlement to TDIU is 
prohibited.  Green v West, 11 Vet. App. 472, 276 (1998).  
After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence for entitlement to TDIU is against the claim.  The 
benefit of the doubt doctrine will therefore not be applied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, a 100 percent schedular rating for PTSD is 
granted for the entire appeal period.  Because the maximum 
benefit has been granted, the matter need not be referred for 
extraschedular consideration.  


ORDER

For PTSD, an initial schedular rating of 100 percent is 
granted for the period from June 1, 1992, through July 5, 
2001, subject to the laws and regulations governing payment 
of monetary benefits.

TDIU is denied for the period from June 1, 1992, through July 
5, 2001, 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


